   1   CHERYL C. ROUSE (State Bar No. 118313)
       NORMAN P. BAHLERT (State Bar No. 135693)
   2   LAW OFFICES OF ROUSE & BAHLERT
       1246 18th Street
   3   San Francisco, CA 94107
       Tel (415) 575-9444
   4   Fax (415) 575-9440
       rblaw@ix.netcom.com
   5
       Attorneys for Movant/Plaintiff
   6   NGC Fund I LLC, a Delaware
       Limited Liability Company
   7
                                UNITED STATES BANKRUPTCY COURT
   8
                                NORTHERN DISTRICT OF CALIFORNIA
   9
                                     OAKLAND DIVISION
 10                                           ) Case No.: 20-41442
 11     In re                                 ) Chapter 13
                                              )
 12     LAURIE ANN HARMS,                     )
                                              )
 13                                           )
                         Debtor.              )
 14     ___________________________________ )
                                              ) Adv.Pro.No. 20-04046
 15     THE BANK OF NEW YORK MELLON           )
        FKA THE BANK OF NEW YORK, AS          )
 16     TRUSTEE FOR THE CERTIFICATE-          ) CERTIFICATE OF SERVICE OF
        HOLDERS OF CWALT, INC.                ) PROPOSED ORDER REMANDING
 17     ALTERNATIVE LOAN TRUST                ) REMOVED UNLAWFUL
        2005-27, MORTGAGE PASS-THROUGH ) DETAINER ACTION, CASE
 18     CERTIFICATES SERIES 2005-27, and      ) NUMBER PS 19-0160, TO THE
        NGC FUND I LLC,                       ) SUPERIOR COURT, COUNTY OF
 19                                           ) CONTRA COSTA
                         Plaintiffs,          )
 20     v.                                    ) Date: November 25, 2020
                                              ) Time: 10:30 a.m.
        DALE HARMS, LAURIE HARMS, and DOES ) Ctrm: 220
 21     1-5 inclusive,                        ) 1300 Clay Street, 2nd Floor
 22                                           ) Oakland, CA 94612
                         Defendants.          )
 23                                           )

 24
 25
 26
 27
 28

Case: 20-04046        Doc# 22
      Certificate of Service    Filed: 11/25/20   Entered:
                                                     1     11/25/20 13:54:53   Page 1 of 3
   1   Case Name: The Bank of New York Mellon
                     et al. v.Harms
   2   Case No.: 20-04046

   3                                          PROOF OF SERVICE

   4
       STATE OF CALIFORNIA                     )
   5                                           ) ss
       COUNTY OF SAN FRANCISCO                 )
   6
                        I, the undersigned, declare:
   7
                      I am a citizen of the United States and a resident of the County of SAN FRANCISCO.
   8   I am over the age of eighteen (18) years and not a party to the within action. My business address
       is: LAW OFFICES OF ROUSE & BAHLERT, 1246 18th Street, San Francisco, California 94107.
   9   On November 25, 2020, I served the within documents:

 10           (Proposed) ORDER REMANDING REMOVED UNLAWFUL DETAINER
              ACTION, CASE NUMBER PS 19-0160, TO THE SUPERIOR COURT,
 11           COUNTY OF CONTRA COSTA

 12      X              by U.S. First Class Mail on the parties so designated by placing a true copy thereof
                        enclosed in a sealed envelope with postage therein fully prepaid in the United States
 13                     mail at San Francisco, California, addressed as follows:

 14                     SEE SERVICE LIST ATTACHED

 15                     by personally delivering via Black Dog Delivery Service the documents(s) listed
                        above to the person(s) at the address(es) set forth below.
 16
                        by transmitting via facsimile the document(s) listed above to the fax number(s) set
 17                     forth below on this date before 5:00 p.m.

 18           EXECUTED ON November 25, 2020 at SAN FRANCISCO, California.

 19      X    (State)           I declare under penalty of perjury under the laws of the State of California
                                 that the foregoing is true and correct.
 20
         X    (Federal)         I declare under penalty of perjury that I am employed in the office of a
 21                             member of the bar of this Court at whose direction the service was made.

 22
                                                               /s/ Cheryl C. Rouse
 23                                                           CHERYL C. ROUSE

 24
 25
 26
 27
 28

Case: 20-04046        Doc# 22
      Certificate of Service      Filed: 11/25/20      Entered:
                                                          2     11/25/20 13:54:53       Page 2 of 3
   1   Case Name: In re Laurie Ann Harms
       Case No.: 20-41442
   2
                                             SERVICE LIST
   3
       Defendant
   4   Laurie Ann Harms
       400 Del Antico Avenue
   5   #1211
       Oakley, CA 94561
   6
       Defendant
   7   Dale Harms
       930 West Cypress Road
   8   Oakley, CA 94561

   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: 20-04046        Doc# 22
      Certificate of Service    Filed: 11/25/20   Entered:
                                                     3     11/25/20 13:54:53   Page 3 of 3
